DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.
Applicant’s election without traverse of claims 1-14 and 20 in the reply filed on 12/07/2021 is acknowledged.
Applicant has also elected Species I and Species a (figure 4) and traverses the sub species requirement due to figure 5 showing that both the preheater and gas oxygen reduction unit can have sensors (remarks page 2).
Examiner argues that claim 20 is also withdrawn from consideration as claim 20 relates to only a preheater having a plurality of temperature sensors while claim 1 requires a gas oxygen reduction unit with a plurality of sensors and no mention of a preheater. Since applicant has chosen 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The judicial exception is the sensed values being provided and the determining step which are both considered to be mental steps.
The claim(s) recite(s) providing sensed values and determining the health of a fuel oxygen conversion unit form the distribution. This judicial exception is not integrated into a practical application because it does not recite anything being done regarding the determining of the health of the unit. In this case the claim only states providing sensed values and determining health of a unit. However there is nothing stating what sensed values are and how they are provided. This can be done by a human looking at a thermometer. Determining the health of a unit also does not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not further link the sensed values and determining of the health into any other steps past data gathering or comparing.
Claims 2-4 relate to the type of sensors and sensed data but this still falls under the data gathering and does not go past it being a mental step.
Claim 5 relates to comparing the value to a known value. This is still a mental step as a person is capable of looking at a thermometer or pressure sensor to see what it is and what it needs to be.
Claims 6 and 7 relate to generating a maintenance action. This does not explain what the maintenance action is. It can be a person seeing that the value is too high/low. Claim 7 only mentions the maintenance action is replacement of the unit but does not provide any additional elements as the claims are still only claiming the generation of an action and not an actual action being done by the method. 
Claims 8 and 9 relate to providing sensed values if the value is above a minimum threshold and to stop when it is below a minimum threshold. This is still related to data gathering and can be a mental step as a person a look at the values until they are below a threshold.
Claims 10-12 are related to the distribution of the sensors. This is not new in the art as seen in the rejection below. The placement of the sensors must allow the sensors to be sensing what they are meant to sense, therefore the distribution does not apply any additional elements to the claim.
Claims 13 and 14 relate to the device itself being in a circulation gas flowpath or being a catalyst. These claims still do not add any additional elements to the abstract ideas in claim 1 as they do not further apply the determining step or the sensed values to any additional elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, it is unclear what type of sensed values are provided by this sensor and what “a distribution of sensed values” actually means. This can relate to a distribution of values from the different sensors, or related to time, or related to location.
It is also unclear what determining the health means. There is no mention of what “the health” relates to in this method. It can relate to end of life, or a clog, or any type of malfunction.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniello (US20170014774).
Claim 1: Daniello teaches in figure 1 a method of monitoring the health of a fuel oxygen conversion unit for a vehicle or an engine of the vehicle (abstract teaches condition monitoring sensor integral with the air separation module that can be used in an aircraft), the method comprising: 	providing a distribution of sensed values obtained from a plurality of sensors distributed along an axial length of a gas oxygen reduction unit of the fuel oxygen conversion unit (Figure 1 and [0014] teach there is a pressure sensor 34, temperature sensor 36, oxygen sensor 38 that are distributed along an axial length of the ASM. ASM is an air separation module, and is taught in [0001]-[0005] that they are used to reduce oxygen to prevent combustion. ASM is considered to be the gas oxygen reduction unit as it is removing oxygen from the gas to produce nitrogen enriched 
Claim 2: Daniello teaches each sensor of the plurality of sensors is a temperature sensor, and wherein the sensed value provided from each temperature sensor is a temperature ([0020] and [0031] teaches that the ASM can include a plurality of temperature sensors. A temperature sensor would inherently give a temperature value.).  
Claim 3: Daniello teaches each sensor of the plurality of sensors is a pressure sensor, and wherein the sensed value provided from each pressure sensor is a pressure ([0020] and [0031] teaches that the ASM can include a plurality of pressure sensors. A pressure sensor would inherently give a pressure value.).  
Claim 4: Daniello teaches the plurality of sensors comprises temperature sensors and pressure sensors, and wherein the sensed value provided from each sensor of the plurality of sensors is either a temperature or a pressure ([0020] and [0031] and figure 1 teaches that the ASM can include a plurality of temperature and pressure sensors. A  
Claim 5: Daniello teaches determining the health of the fuel oxygen conversion unit comprises comparing the distribution of the sensed values to a known distribution of the sensed values ([0014] teaches the use of sensors indicating the need for membrane replacement. It gives the example of an oxygen sensor being able to show a problem in oxygen concentration, which means there must be some value it has to meet to be safe. In this case the need for membrane replacement would happen when the sensed value does not meet the known distribution of sensed values.).  
Claim 6: Daniello teaches if the health of the fuel oxygen conversion unit is below a minimum operational threshold: generating a maintenance action for maintenance of the fuel oxygen conversion unit ([0014] teaches that the sensors will indicate membrane replacement. It gives the example of an oxygen sensor being able to show a problem in oxygen concentration, which means there must be some value it has to meet to be safe. In this case the need for membrane replacement would happen when the sensed value does not meet the known distribution of sensed values.).  
Claim 7: Daniello teaches the maintenance action is replacement of the gas oxygen reduction unit ([0014] teaches sensors indicate need for membrane replacement).
Claim 8: Daniello teaches if the health of the fuel oxygen conversion unit is above a minimum operational threshold: returning to providing the sensed value from each sensor of the plurality of sensors ([0016] teaches that sensor data output 50 can transmit information in real time. This means it is constantly measuring).  
Claim 9: Daniello teaches repeatedly providing the sensed value from each sensor of the plurality of sensors and determining the health of the fuel oxygen conversion unit using the distribution of the sensed values along the axial length until the health of the fuel oxygen conversion unit is below the minimum operational threshold ([0016] teaches that sensor data output 50 can transmit information in real time. This means it is constantly measuring. The measurements optimize control of the ASM and is able to diagnose problems and predict or show when it needs to be replaced.).  
Claim 10: Daniello teaches distributing the plurality of sensors along the axial length of the gas oxygen reduction unit prior to providing the sensed value from each sensor of the plurality of sensors (Since the  
Claim 11: Daniello teaches distributing the plurality of sensors along the axial length of the gas oxygen reduction unit comprises disposing each sensor of the plurality of sensors on a skin of the gas oxygen reduction unit such that each sensor of the plurality of sensors is disposed along an inner surface or an outer surface of the gas oxygen reduction unit ([0014] teaches that the sensors are integral with the shell 32. This would mean that are disposed along an inner surface or outer surface as the shell 32 represents both.).  
Claim 12: Daniello teaches distributing the plurality of sensors along the axial length of the gas oxygen reduction unit comprises embedding each sensor of the plurality of sensors in the gas oxygen reduction unit such that at least a portion of each sensor protrudes into a flowpath defined through the gas oxygen reduction unit ([0014] teaches that the sensors are embedded in shell 32 or integral with shell 32. Since they are embedded in shell 32, they must be in the area of the flow of air to measure the values as shown in figure 1.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniello in view of Lo (US20160167802).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniello in view of Johnson (US20150314229).
Rejection in view of Daniello and Lo
Claim 13: Daniello does not explicitly teach the gas oxygen reduction unit is positioned in a circulation gas flowpath defined from a fuel gas separator to a contactor of the fuel oxygen conversion unit, the gas oxygen reduction unit positioned in the circulation 43gas flowpath for reducing an oxygen content of a flow of stripping gas through the circulation gas flowpath. 
Lo teaches an aircraft fuel deoxygenation device with an inert gas source (abstract). Lo teaches in [0017] that the inert gas source 112 can be a gas generating system that has a membrane and makes nitrogen. Lo teaches in figure 1 that the inert gas is in a circulation gas flowpath defined from a fuel gas separator (104/106) to a contactor of the fuel oxygen conversion unit (This would be what is connected to the inert source 112. [0030] also teaches a filter 122 to remove any fuel aerosol particles.), the gas oxygen reduction unit positioned in the circulation 43gas flowpath for 
It would have been obvious to one of ordinary skill to use the inert gas generator of Daniello in the process of Lo as the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the ASM of Daniello is/are an equivalent of the inert gas source and connected devices of Lo as they are both meant to be used for making inert gas for fuel.


Rejection in view of Daniello and Johnson
Claim 14: Daniello does not explicitly state the gas oxygen reduction unit is a catalyst. Daniello teaches in [0001]-[0005] a device to produce a clean inerting gas such as nitrogen enriched air.
Johnson teaches an aircraft fuel deoxygenation and tank inerting system with an inert gas source. Johnson teaches in figure 6 and [0021]-[0022] that a catalytic reactor 602 is used for the inert gas source 116 in 
It would have been obvious to one of ordinary skill in the art to have the gas oxygen reduction unit of Daniello be a catalyst as taught by Johnson, as Johnson teaches the use of both membranes and catalysts in making inert gas for fuel lines, the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the ASM of Daniello is/are an equivalent of the catalytic reactor of Johnson as they are both meant to be used for making inert gas for fuel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20070006591, 20160356224, 6315815, 9120580, 9435246, 8327618, 8663996, 7735670, 7628965, 7537646, 8449656, 20180016025, 20170113807, 20160245144, 20070220863, 20030221415, 20160305440, 20110072790, 20170227425, 20170138922.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/17/2022